           Case: 6:15-cr-00043-GFVT-HAI Doc #: 400 Filed: 06/01/20 Page: 1 of 1 - Page ID#:
                                               2642
                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION AT LONDON                      JUN - i

 UNITED STATES OF AMERICA,                              )
                                                        )
           Plaintiff,                                   )
                                                        )
                                                                  Criminal Action No. 6: l 5-cr-043-S-GFVT-l
                                                        )
 V.                                                     )
                                                        )        COURT'S ADVICE OF RIGHT TO APPEAL
 RALPH MIN/ET,                                          )
                                                        )
           Defendant.
                                                        )
                                                        )

                                                *** *** *** ***
       You are notified by this court that you have a right to appeal your case to the Sixth Circuit Court of Appeals,
which on proper appeal will review this case and determine whether there has been an error of law

        If you do not have sufficient money to pay for the appeal, you have a right to apply for leave to appeal in
forma pauperis, which means you may appeal without paying for it. If you are without the services of an attorney
and desire to appeal and so request, the Clerk of this Court shall prepare and file forthwith a notice of appeal on your
behalf. With few exceptions, this notice of appeal must be filed within fourteen (14) days from the date of entry of
this judgment.

        If you do not have sufficient funds to employ an attorney, the Court of Appeals may appoint your present
attorney or another to prosecute the appeal for you.

                                               ACKNOWLEDGMENT

       The above statement has been furnished to me this I st day of June 2020.                      ~      • ~...

                                                                      rs i?"Cl.w~\ / 'VY\\,              Y'v\-·V\
                                                       Defendant




Witness:



Deputy Clerk
